UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-1510


LYNN HOWARD,

                  Plaintiff - Appellant,

             v.

UNITED STATES ARMY, c/o Secretary of the Army,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:06-cv-00783-GBL)


Submitted:    October 30, 2008              Decided:   January 20, 2009


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas Steinberg, Alexandria, Virginia; George R. Royer,
Toledo, Ohio, for Appellant. Chuck Rosenberg, United States
Attorney, Monika L. Moore, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lynn Howard appeals from the district court’s order

granting the United States Army’s motion to dismiss his Title

VII,    of    the   Civil     Rights    Act       of   1964,   as     amended,    and       Age

Discrimination in Employment Act (“ADEA”) claims and dismissing

his complaint in its entirety without leave to amend to add

state law tort claims and claims under the Equal Pay Act.                                    On

appeal,      Howard   argues     that    the      district      court    erred        in   part

because it dismissed his action based on failure to file his

Title    VII    and     ADEA    claims    within         the    ninety-day       statutory

deadline.       He also alleges that the court erred in dismissing

his action without permitting him to amend his complaint to add

Equal Pay Act and state law tort claims.                        Finding no error, we

affirm.

              We conduct a de novo review of the dismissal of a

complaint pursuant to Fed. R. Civ. P. 12(b)(1), (6).                              Etape v.

Chertoff, 497 F.3d 379, 382 (4th Cir. 2007).                            We may affirm a

district court’s judgment on any ground supported by the record.

Suter    v.    United    States,   441    F.3d         306,    310    (4th     Cir.    2006).

After    reviewing      the    record,    the          parties’      briefs,    the        joint

appendix and supplemental joint appendix, we affirm the district

court’s judgment for the reasons stated by the district court.

See Howard v. US Army, No. 1:06-cv-00783-GBL (E.D. Va. Apr. 27,

2007).

                                              2
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3